Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Karl Malcolm Robertson is censured and ordered to pay, within 30 days of this order, restitution of $300 to Boris and Joan Vinatzer and $350 to Kupisch & Carbon, Ltd., and to complete, within one year of this order, the professionalism seminar of the Illinois Professional Responsibility Institute.